—Order, Supreme Court, Bronx County (Herbert Shapiro, J.), entered November 2, 1991, denying defendant-appellant’s motion to vacate the note of issue but allowing defendants to complete discovery within 45 days which would include conducting a physical examination of plaintiff, unanimously affirmed, without costs.
We perceive no abuse of discretion in the court’s refusing to vacate the note of issue while permitting defendants to complete necessary outstanding disclosure, where the note of issue was not filed until almost a year after the preliminary conference and defendants claimed that due to their trial schedule and staff limitations they were unable to complete disclosure in a timely manner pursuant to the preliminary conference order (see, Smukler v 12 Lofts Realty, 178 AD2d 125). Concur —Sullivan, J. P., Rosenberger, Kupferman and Asch, JJ.